DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 (pertaining to the newly amended portions) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks, filed 1/7/2022, with respect to the Zhang reference have been fully considered and are persuasive.  The claim rejection using Zhang of claims 3-4 and 12-14 has been withdrawn (Note claim 2 is cancelled in this amendments) (Note due to claim cancellation the dependency and thus consideration of some claims has been changed).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, 6, 7, 9-11, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US Patent 10339656) in view of Klatt (US Pub 20030136698).
Re claims 1 and 11, Le discloses a system and the associated method for automatically determining item quantity comprising: 
an item container (Col. 2 lines 13-22, Col. 3 line 64-Col. 4 line 14, Col. 25 lines 40-61; ‘fixture’ element 102); 
an imaging system (Col. 3 line 64-Col. 4 line 14; Col. 5 lines 55-67; Col. 25 lines 40-61; imaging from sensor/camera element 108 of fixture element 102, wherein fixture 102 holds items element 106 as shown in Figure 2) positioned to image a stack of items including a plurality of items (Col. 3 line 64-Col. 4 line 14; Col. 5 lines 55-67; Col. 9 lines 23-25; Col. 25 lines 40-61, Col. 26 lines 9-36; imaging from sensor/camera element 108 of fixture element 102, wherein fixture 102 holds items element 106 as shown in Figure 2), in the item container (Col. 3 line 64-Col. 4 line 14; Col. 5 lines 55-67; Col. 25 lines 40-61; imaging from sensor/camera element 108 of fixture element 102, wherein fixture 102 holds items element 106 as shown in Figure 2); 
a processor (Col. 19 lines 44-49, Col. 26 line 40-Col. 27 line 23) in communication with the imaging system (Col. 19 lines 44-49, Col. 26 line 40-Col. 27 line 23), the processor configured to: 
receive the image of the one or more items (Col. 3 line 64-Col. 4 line 14; Col. 5 lines 55-67; Col. 9 lines 23-25; Col. 25 lines 40-61, Col. 26 lines 9-36; imaging from sensor/camera element 108 of fixture element 102, wherein fixture 102 holds items element 106 as shown in Figure 2) in the item container from the imaging system (Col. 
analyze the image to determine a dimension of the stack of items (Col. 4 lines 39-57; Col. 9 lines 23-25; Col. 25 lines 40-61 and Col. 26 lines 9-36); 
determine a quantity of items (Col. 4 lines 39-57; Col. 9 lines 23-25; Col. 25 lines 40-61 and Col. 26 lines 9-36) in the plurality of items in the item container (Col. 4 lines 39-57; Col. 9 lines 23-25; Col. 25 lines 40-61 and Col. 26 lines 9-36) based on the determined dimension of the stack of items (Col. 4 lines 39-57; Col. 9 lines 23-25; Col. 25 lines 40-61 and Col. 26 lines 9-36); and 
communicate the determined quantity of items (Col. 8 line 27-67; Col. 25 lines 40-47, Col. 26 lines 9-36; Figure 1 elements 144/146/148) to a facility information system (Col. 8 line 27-67; Col. 25 lines 40-47, Col. 26 lines 9-36; Figure 1 elements 144/146/148); however Le fails to explicitly disclose (1) wherein the item container comprises an item container having a reference measurement device disposed thereon; and (2) wherein the stack of items comprises the stack of items extending along a measurement direction of the reference measurement device.
Regarding items (1) and (2) above, this design is however disclosed by Klatt.  Klatt discloses (1) wherein the item container comprises an item container (Figure 1 element 1; Paragraph 18) having a reference measurement device disposed thereon (Figure 1 element 6; Paragraph 18); and (2) wherein the stack of items comprises the stack of items (Figure 1 element 5; Paragraph 18) extending along a measurement direction of the reference measurement device (Figure 1 element 1/5/6; Paragraph 18).


Re claim 3, the combined disclosure of Le and Klatt as a whole discloses the system of claim 1, Klatt further discloses wherein the reference measurement device (Figure 1 element 6; Paragraph 18) comprises measurement markings (Figure 1 element 6; Paragraph 18) disposed at regular intervals thereon (Figure 1 element 6; Paragraph 18).

Re claims 6 and 16, the combined disclosure of Le and Klatt as a whole discloses the system and associated method of claims 1 and 11; and Le further discloses wherein the imaging system is positioned at a prescribed distance from the shelf (Col. 5 line 45-Col. 6 line 45; Col. 14 line 28-53; Col. 25 lines 40-61 and Col. 26 lines 9-36), and wherein the processor is configured to determine the dimension of the stack of items (Col. 5 line 45-Col. 6 line 45; Col. 14 line 28-53; Col. 25 lines 40-61 and Col. 26 lines 9-36) based on the prescribed distance from the shelf (Col. 5 line 45-Col. 6 line 45; Col. 14 line 28-53; Col. 25 lines 40-61 and Col. 26 lines 9-36).



Re claim 9, the combined disclosure of Le and Klatt as a whole disclose the system of claim 1, and Le further wherein the processor is further configured to receive item identification information (Col. 4 lines 27-57; Col. 5 lines 28-38; Col. 8 lines 27-44; Col. 25 lines 40-61 and Col. 26 lines 9-36), and to determine the quantity of items in the stack of items based on the identification information (Col. 4 lines 27-57; Col. 5 lines 28-38; Col. 8 lines 27-44; Col. 25 lines 40-61 and Col. 26 lines 9-36).

Re claim 10, the combined disclosure of Le and Klatt as a whole disclose the system of claim 9, and Le further wherein the item information comprises at least one dimension of an item in the plurality of items (Col. 4 lines 27-57; Col. 5 lines 28-38; Col. 8 lines 27-44; Col. 25 lines 40-61 and Col. 26 lines 9-36).

Re claim 20, the combined disclosure of Le and Klatt as a whole disclose the method of claim 11, and Le further wherein further comprising receiving, in a processor (Col. 19 lines 44-49, Col. 26 line 40-Col. 27 line 23), item identification information (Col. 4 lines 27-57; Col. 5 lines 28-38; Col. 8 lines 27-44; Col. 25 lines 40-61 and Col. 26 .







Claims 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Le and Klatt as applied to claims 7 and 17 above, and further in view of Nobuoka (US Pub 20160379076).
Re claims 8 and 18, the combined disclosure of Le and Klatt as a whole discloses the system and associated method of claims 7 and 17, but fail however to explicitly disclose wherein the processor analyzes the received image to read a computer readable code on one of the plurality of items in the stack of items.
This design is however disclosed by Nobuoka.  Nobuoka discloses wherein the processor analyzes the received image to read a computer readable code (Paragraphs 2, 39, 42, 56, 68-69, 74-75, 152-154) on one of the plurality of items in the stack of items (Paragraphs 2, 39, 42, 56, 68-69, 74-75, 152-154).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Le in order to incorporate the use of readable codes as shown Nobuoka in order to allow for the determination based on a given image to obtain and utilize item data contained in the readable codes attached to a given item to provide data and reduce variables in the processing design.

Re claim 19, the combined disclosure of Le, Klatt and Nobuoka as a whole disclose the method of claim 19, Le further discloses wherein the item information .

Allowable Subject Matter
Claims 4-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claim 4 the prior art fails to disclose the specific imaging processing.  Re claim 5 the prior art fails to disclose the specific sectioning as claimed.  Re claim 12 the prior art fails to disclose the specific image capturing design.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/Primary Examiner, Art Unit 2631